Citation Nr: 0722924	
Decision Date: 07/26/07    Archive Date: 08/06/07

DOCKET NO.  95-15 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 
percent for pyelonephritis.

2.  Entitlement to a disability rating in excess of 30 
percent for Graves disease with hypothyroidism.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Chris Yegen, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1986 to January 
1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which denied the benefits sought on appeal.

In June 2004, the veteran provided testimony at a travel 
board hearing held before a Veterans Law Judge.  In a March 
2007 letter, VA notified the veteran that the Veterans Law 
Judge who conducted her hearing was no longer employed by the 
Board.  VA gave the veteran the option of having a new 
hearing before a Veterans Law Judge or having her case 
decided based on the current hearing transcript.  38 C.F.R. § 
20.707 (2006).  Since the veteran did not respond within 30 
days, she declined another hearing before a Veterans Law 
Judge.

A Board remand in October 2004 required VA to ensure that all 
pertinent medical evidence is in the claims file and to 
obtain more contemporaneous medical opinions to determine the 
severity of her pyelonephritis and hypothyroidism 
disabilities.  The additional development is now complete.


FINDINGS OF FACT

1.  The objective medical evidence does not link her 
pyelonephritis to her urinary dysfunction which necessitates 
the use of absorbent materials four times per day.

2.  The medical record does not provide any evidence of 
constant or recurring albumin, hypertension, or loss of 
kidney function.

3.  Competent medical evidence shows that the veteran's 
Graves disease with hypothyroidism is currently manifested by 
fatigability and mental sluggishness. Further, the record 
reflects that she must take medication for this disability.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 
percent for pyelonephritis have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West Supp. 2005); 38 C.F.R. §§ 3.321(b), 4.1- 
4.14, 4.115, Diagnostic Code 7504 (2006).

2.  The criteria for a disability rating in excess of 30 
percent for the veteran's service-connected Graves disease 
with hypothyroidism are not met.  38 U.S.C.A.  §§ 1155, 5107 
(West Supp. 2005); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 
4.7, 4.10, 4.119, Diagnostic Code 7903 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Schedule for Rating Disabilities (Rating Schedule) 
determines the disability ratings that apply in each case, 
38 C.F.R. Part 4.  The percentage ratings represent the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

I.  Pyelonephritis

In a June 1991 rating decision, the RO granted service 
connection for pyelonephritis and assigned a 10 percent 
disability rating with an effective date of April 17, 1990.  
In January 1995, the RO determined that the condition had 
improved and reduced the disability rating to noncompensable 
(zero percent), effective September 30, 1994.  In May 2003, 
the RO granted an increased evaluation from noncompensable to 
20 percent effective June 8, 1994 on the basis of voiding 
dysfunction which requires changing her absorbent materials 
less than two times per day.  38 C.F.R. § 4.115b Diagnostic 
Code (DC 7504).  The veteran now asserts that her symptoms of 
pyelonephritis are more severely disabling than the present 
20 percent rating.  

VA currently rates her pyelonephritis as 20 percent disabling 
under DC 7504, which pertains to chronic pyelonephritis.  38 
C.F.R. § 4.115b.  Under this code section, VA rates the 
disorder either under the criteria for renal dysfunction or 
urinary tract infection, whichever is predominant.  Id.  

The rating criteria for renal dysfunction provides a 60 
percent rating for constant albuminuria with some edema; or 
definite decrease in kidney function; or, hypertension, at 
least 40 percent disabling under DC 7101.  38 C.F.R. § 4.115a 
(2006).  Symptomatology of albumin, constant or recurring, 
with hyaline and granular casts or red blood cells; or, 
transient or slight edema or hypertension at least 10 percent 
disabling under DC 7101, warrants a compensable evaluation of 
30 percent.  Id.  Albumin and casts with history of acute 
nephritis; or, hypertension which is non-compensable under DC 
7101, warrants a non-compensable evaluation.  38 C.F.R. § 
4.115a (2006).

Urinary tract infection requiring long-term drug therapy, one 
to two hospitalizations per year, and/or requiring 
intermittent intensive management, warrants an evaluation of 
10 percent.  Id.  Urinary tract infection with recurrent 
symptomatic infection requiring drainage/frequent 
hospitalization (greater than twice a year) and/or requiring 
continuous intensive management warrants a 30 percent rating.  
Id.

Although DC 7504 provides that VA rate pyelonephritis under § 
4.115a for renal dysfunction or urinary tract infection, the 
Board also considered the veteran's claim under the 
provisions for voiding dysfunction including (1) urine 
leakage, (2) urinary frequency, and (3) obstructed voiding.

Evaluation under urine leakage involves ratings ranging from 
20 to 60 percent and contemplates continual urine leakage, 
post-surgical urinary diversion, urinary incontinence, or 
stress incontinence.  Under urine leakage, a 20 percent 
rating requires the wearing of absorbent materials which must 
be changed less than two times per day.  Id.  A 40 percent 
rating requires the wearing of absorbent materials which must 
be changed two to four times per day.  Id.  

Urinary frequency encompasses ratings ranging from 10 to 40 
percent.  A 10 percent rating contemplates a daytime voiding 
interval between two and three hours, or awakening to void 
two times per night; a 20 percent evaluation contemplates a 
daytime voiding interval between one and two hours, or 
awakening to void three to four times per night; and a 40 
percent evaluation contemplates a daytime voiding interval 
less than one hour, or awakening to void five or more times 
per night. 38 C.F.R. § 4.115a.

Outpatient treatment reports from VAMC Allen Park, Michigan 
and Tempe, Arizona, from February 1991 to February 1996 show 
treatment for urinary stress incontinence.  VA outpatient 
treatment reports from February 1991 to June 1997 and private 
treatment reports from the Emory Clinic dated from 2003 to 
2004 make no reference to any treatment for pyelonephritis, 
effectively providing evidence against this claim.  

At a VA medical examination in March 2003, the veteran 
reported urinating more than 10 times per day and three to 
four times per night.  The veteran also provided a history of 
urinary incontinence for which she uses at least two 
absorbent pads per day.  The examiner indicated that the 
veteran had no treatment for any urinary tract infection in 
the past twelve months.  

In this regard, the veteran's condition does not impair her 
functional capabilities and she has not lost any time from 
work because of it.  More importantly, a urinalysis taken 
during the physical examination was "essentially normal" 
and thus the examiner opined that her "condition should be 
assumed to be resolved."  Such facts provide evidence 
against this claim. 

In addition, a laboratory study showed the veteran's blood 
urea nitrogen level was within normal limits at 7, creatinine 
was within normal limits at 0.8, blood urea 
nitrogen/creatinine ratio was within normal limits at 9, and 
albumin was within normal limits at 4.1.   

At her travel board hearing in June 2004, the veteran 
indicated that she changes her absorbent materials four to 
five times per day and has nocturia four to five times   per 
night.  

As required by the Board, VA afforded the veteran a 
compensation examination in July 2006 to determine the 
severity of her pyelonephritis.  The examiner noted that the 
veteran has not received hospital treatment for 
pyelonephritis in over ten years.  When examined, the veteran 
indicated that she voids 2-3 times per hour and 3-4 times per 
night.  The veteran also changes her absorbent materials four 
times per day.  While the examiner noted a history of 
recurrent urinary tract infections and pyelonephritis, the 
veteran has not had any episodes within the last two years.  

Laboratory testing revealed her UA was within normal limits 
as well as her creatinine.  However, the examiner found no 
evidence of renal dysfunction, proteinuria, or edema.  
Indeed, the examiner opined it is less likely than not that 
the veteran's urinary frequency and incontinence is related 
to her pyelonephritis as she has not had any episodes of 
pyelonephritis within the last two years, providing highly 
probative evidence against this claim.

Although changing her absorbent materials four times a day 
and nocturia four times per night satisfies the rating 
criteria for a 40 percent rating, the examiner did not link 
this condition to her service-connected disability, 
disrupting the determination that the veteran is entitled to 
a higher evaluation.  The post-service medical record is 
found to support the findings of the VA examiner.  

Overall, the Board finds that the veteran's statements are 
outweighed by the post-service medical record, which provides 
extensive evidence against this claim.
 
Pursuant to 38 C.F.R. § 4.104, Diagnostic Code 7101 (in 
effect prior to January 12, 1998), hypertensive vascular 
disease is rated at 10 percent disabling when diastolic 
pressure is predominantly 100 or more; 20 percent when 
diastolic pressure is predominantly 110 or more with definite 
symptoms; 40 percent when diastolic pressure is predominantly 
120 or more with moderately severe symptoms; and 60 percent 
when diastolic pressure is 130 or more with severe symptoms.  
38 C.F.R.  § 4.104, Note 1 (in effect prior to January 12, 
1998).  When continuous medication is necessary to control 
hypertension with a history of diastolic blood pressure 
predominantly 100 or more, VA will assign a minimum rating of 
10 percent.  38 C.F.R. § 1.104, Note 2 (in effect prior to 
January 12, 1998).

Nevertheless, the examiner noted in July 2006 that the 
veteran's blood pressure was 118/84 and 111/80.  VA 
outpatient treatment records note that the veteran takes 
hydrochlorothiazide to treat her hypertension.  However, a 
compensable rating under DC 7101 requires a history of 
diastolic pressure predominantly 100 or more requiring 
continuous medication for control.  A review of her blood 
pressure readings from 1995 to 2006 indicates that her 
highest blood pressure reading was 147/98 in September 2005.  
Hence, the medical evidence does not support a compensable 
rating under DC 7101.

The Board finds that the medical evidence does not establish 
a higher disability rating under any of the applicable rating 
criteria.  Hence, the preponderance of the medical evidence 
only supports a 20 percent rating, but no higher, for the 
veteran's pyelonephritis.  In fact, some evidence fails to 
support the current evaluation, let alone a higher 
evaluation. 
 
Finally, there is no evidence of exceptional or unusual 
circumstances to warrant referring the case for extra-
schedular consideration.  38 C.F.R. § 3.321(b)(1).  The Board 
finds no evidence that the disability markedly interferes 
with the veteran's ability to work since the examiner noted 
that her condition does not affect her employment nor does it 
cause her to miss work.  Furthermore, there is no evidence of 
exceptional or unusual circumstances, such as frequent 
hospitalizations, to suggest that the veteran is not 
adequately compensated for her disability by the regular 
rating schedule. VAOPGCPREC 6-96.  See 38 C.F.R. § 4.1 
(disability ratings are based on the average impairment of 
earning capacity).  

Although the Board notes that the disability on appeal most 
likely interferes with the veteran's ability to perform some 
certain jobs, such impairment is already contemplated by the 
applicable schedular criteria so that consideration of an 
extraschedular basis is not shown to be necessary.  See Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  Therefore, further development 
in keeping with the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1) is not warranted.  See Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  Hence, VA must deny the appeal.

II. Graves Disease with Hypothyroidism

In a May 1991 rating decision, the RO granted service 
connection for Graves disease with hypothyroidism and 
assigned a 30 percent disability rating with an effective 
date of January 26, 1990.  The veteran now asserts that her 
symptoms of Graves disease with hypothyroidism are more 
severely disabling than the present 30 percent rating.  

With respect to the veteran's service-connected Graves 
disease with hypothyroidism, DC 7903 provides a 10 percent 
rating for fatigability or continuous medication required for 
control, a 30 percent evaluation for symptomatology of 
fatigability, constipation, and mental sluggishness; and a 60 
percent rating when there is muscular weakness, mental 
disturbance, and weight gain.  A 100 percent rating is 
assigned when there is cold intolerance, muscular weakness, 
cardiovascular involvement, mental disturbance (dementia, 
slowing of thought, depression), bradycardia (less than 60 
beats per minute), and sleepiness. 38 C.F.R. § 4.119.

VA outpatient treatment reports from VAMC Allen Park, 
Michigan and Tempe, Arizona from February 1991 to February 
1996 show treatment for hyperthyroidism and thyroiditis.  
When examined at a VA examination in March 2003, the veteran 
reported weakness and fatigability.  The veteran also 
reported taking synthyroid and propanolol for this condition.  
The examiner concluded that there has been no change in the 
veteran's Graves disease with hypothyroidism, providing 
evidence against this claim. 

At a June 2004 travel board hearing, the veteran reported 
that she has mental sluggishness and that her weight 
increased to over 170 pounds.  However, an October 2003 
outpatient medical record notes that the veteran has a 
prescription for Elavil; whose common side effects include 
weight gain and fatigue.  These medical records provide more 
evidence against this claim.

As requested by the Board, VA afforded the veteran a 
compensation examination in July 2006 to determine the 
severity of her Graves disease with hypothyroidism.  The 
examiner noted that the veteran reported fatigability, no 
weight gain, and treatment of the condition with 
radioablation with iodine.  The examiner also found the 
veteran mentally intact but that she suffers from depression 
and anxiety.  Indeed, the examiner indicated that the veteran 
is hypothyrotic and must take replacement levothyroxine, 
providing more evidence against this claim.   

The examiner diagnosed the veteran with 
hyperthyroidism/Graves disease with resolution of disease; 
however, she is now hypothyroid and dependent on exogenous 
thyroxine for normal thyroid function.  The examiner also 
opined that it is likely as not that the veteran's anxiety is 
secondary to her hypothyroidism.   However, the Board also 
points out that the veteran is already service-connected for 
a mood disorder.

The veteran's symptoms include fatigability and mental 
sluggishness which satisfy the requirements of a 30 percent 
rating.  Nevertheless, constipation or weight gain is not 
found, and the physical examination did not show any muscle 
weakness; the symptoms necessary to establish a 60 percent 
rating. 

Overall, the Board finds that these examinations provide more 
evidence against this claim as they fail to demonstrate 
evidence to establish a 60 percent rating under DC 7903.  The 
Board also finds that the post-service treatment records, 
overall, provide highly probative evidence against this 
claim, failing to indicate that a higher evaluation is 
warranted.  Hence, the preponderance of the medical evidence 
only supports a 30 percent rating, but no higher, for the 
veteran's Graves disease with hypothyroidism.  

Finally, there is no evidence of exceptional or unusual 
circumstances to warrant referring the case for extra-
schedular consideration.  38 C.F.R. § 3.321(b)(1).  The Board 
finds no evidence that the disability markedly interferes 
with the veteran's ability to work although the condition 
does cause her to miss some work.  Furthermore, there is no 
evidence of exceptional or unusual circumstances, such as 
frequent hospitalizations, to suggest that the veteran is not 
adequately compensated for her disability by the regular 
rating schedule. VAOPGCPREC 6-96.  See 38 C.F.R. § 4.1 
(disability ratings are based on the average impairment of 
earning capacity).  

As above, although the Board notes that the disability on 
appeal most likely interferes with the veteran's ability to 
perform certain jobs, such impairment is already contemplated 
by the applicable schedular criteria so that consideration of 
an extraschedular basis is not shown to be necessary.  See 
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that 
the disability rating itself is recognition that industrial 
capabilities are impaired).  Therefore, further development 
in keeping with the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1) is not warranted.  See Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  Hence, VA must deny the appeal.

The Duty to Notify and the Duty to Assist

The Board notes that VA has fully complied with the duty-to-
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 197 
(2002).  In particular, letters by the RO in February 2003, 
December 2004, April 2005, September 2005, and June 2006 (1) 
informed the veteran about the information and evidence not 
of record that is necessary to substantiate her claims; (2) 
informed her about the information and evidence that VA will 
seek to provide; (3) informed her about the information and 
evidence she is expected to provide; and (4) requested her to 
provide any evidence in her possession that pertains to the 
claims, or something to the effect that the claimant should 
"give us everything you've got pertaining to your claims."  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that VA has fully complied with the Court's 
holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which states that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  

The Federal Circuit recently held that a statement of the 
case or supplemental statement of the case can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield  
v. Nicholson, No. 02-1077 (U.S. Vet. App. December 21, 2006) 
[hereinafter Mayfield III].  As a matter of law, the 
provision of adequate VCAA notice prior to a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34). 

In any event, the Board finds that any deficiency in the 
notice to the veteran or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various postdecisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court found that the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case.)

If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on the VA's 
part has been rebutted in this case by the following: (1) 
based on the communications sent to the veteran over the 
course of this appeal, the veteran clearly has actual 
knowledge of the evidence she is required to submit in this 
case; and (2) in this case, based on the veteran's 
contentions and the communications provided to the veteran by 
the VA over the course of this appeal, including two 
hearings, she is found to be reasonably expected to 
understand from the notices provided what was needed.

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issues on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The RO obtained all relevant medical 
records identified by the veteran and her representative.  As 
noted, VA afforded the veteran compensation examinations in 
March 2003 and July 2006 to determine the severity of her 
pyelonephritis and Graves disease with hypothyroidism 
disabilities, all of which appear adequate for rating 
purposes.  Accordingly, the Board finds that no further 
action is necessary to meet the requirements of the VCAA or 
the Court.

ORDER

The appeal is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


